DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyauchi et al (US 6,831,617; hereinafter Miyauchi).
•	Regarding claims 1 and 11, Miyauchi discloses a display device and corresponding method (figures 1 and 4), comprising: 
an image display having at least one first display area and a second display area (element 111 comprising elements 111a and 111b in figure 1); 
a memory configured to store image data (col. 4, lines 15-43); and 
a timing controller configured to store first image data for the first display area in the memory after first image data for the first display area and the second display area is received from a host device (element 117 in figure 1 and col. 4, lines 15-43), 
col. 5, line 66, through col. 6, line 42; where col. 6, lines 12-15, at least suggests that the “preset image” supplied to element 111b in figure 1 is a black/blank image due to no power being supplied to element 111b (compare to col. 6, lines 44-53, and col. 7, lines 39-54)).
•	Regarding claims 2, 3, 10, 12, 13, and 20, Miyauchi discloses everything claimed, as applied to claims 1 and 11.  Additionally, Miyauchi discloses where:
Claims 2 & 12:	the timing controller is configured to store the first image data for an enabled first display area, among the at least one first display area, in the memory based on enabling information received from the host device (col. 4, lines 15-43, in view of col. 7, lines 22-24). 
Claims 3 & 13:	the timing controller is configured to store RGB values of the first image data in the memory (col. 4, lines 15-43, in view of col. 6, lines 34-42).
Claims 10 & 20:	the second image is a black image (col. 5, line 66, through col. 6, line 42, as explained above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi, in view of Kim et al (US 2017/0025055; hereinafter Kim).
•	Regarding claims 4-9 and 14-19, Miyauchi discloses everything claimed, as applied to claims 1 and 11.  However, Miyauchi fails to disclose the details of converting image data.

Kim discloses where:
Claims 4 & 14:	the timing controller is configured to convert RGB values of the first image data of the first display area into a single grayscale value and to store the grayscale value in the memory (¶ 106).
Claims 5 & 15:	the timing controller is configured to generate downscaled first image data by downscaling n-bit RGB values of the first image data of the first display area or an n-bit grayscale value, which is converted from the RGB values, to m-bit data and to store the downscaled first image data in the memory, n being a natural number that is greater than 2 and m being a natural number that ranges from 1 to n−1 (¶ 106).
Claims 6 & 16:	the timing controller is configured to generate second image data by upscaling the downscaled first image data to n-bit data and to display the first image in the first display area so as to correspond to the second image data (¶ 114).
Claims 7 & 17:	the timing controller is configured to generate the second image data by adding n-m bits to the downscaled first image data, wherein all of the n-m bits are ‘0’s or ‘1’s (“second full color data” in ¶ 93).
Claims 8 & 18:	the timing controller is configured to determine a color, which is preset to correspond to the downscaled first image data, and to generate n-bit second image data corresponding to the determined color, m being a natural number that ranges from 1 to n−1, in response to the n-bit grayscale value, which is converted from the RGB values, being downscaled to the m-bit data and then being stored in the memory (¶s 93, 94, and 114).
Claims 9 & 19:	the timing controller is configured to determine a grayscale, which is preset to correspond to the downscaled first image data, and to generate n-bit second image data corresponding to the determined grayscale, when the first image data is downscaled to 1-bit data and is then stored in the memory (¶s 93, 94, and 114).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Miyauchi according to the teachings of Kim, for the purpose of reducing power consumption and cost by using a small storage means to display full-color images (¶ 98).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a




USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/26/2021